Citation Nr: 9929030	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for Osgood-
Schlatter's disease (claimed as bilateral knee condition).

2.  Entitlement to service connection for hypertension.

3.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1977 to 
November 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  VARO denied service connection for Osgood-Schlatter's 
disease in March 1987 because competent medical evidence had 
not been submitted showing increased disability unrelated to 
the natural progress of the disease.  No appeal was filed and 
this decision became final.

2.  Evidence received since VARO's March 1987 decision to 
reopen the claim for service connection for Osgood-
Schlatter's disease is essentially cumulative in nature of 
evidence previously considered and does not tend to show 
aggravation of Osgood-Schlatter's disease by active military 
service.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current medical findings for 
hypertension and the appellant's period of service.

4.  Service records show that the appellant served on active 
duty from June 30, 1977, through November 9, 1981.  His 
period of active military service was not "of a period of 
war" as defined by law.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for Osgood-Schlatter's disease has not 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  A well grounded claim for service connection for 
hypertension has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

3.  A well grounded claim for nonservice-connected pension 
benefits has not been presented.  38 U.S.C.A. §§ 1521, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.2, 3.3, 3.6 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims

VARO denied the appellant's claim for service connection for 
Osgood-Schlatter's disease in March 1987.  That decision is 
final.  We note that a final rating determination is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999), 38 C.F.R. § 20.1100 (1999).  
Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
The credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

In its June 1987 decision, the evidence considered by VARO 
included service medical records.  These records reflect that 
the appellant was seen for knee complaints in July 1977, 
assessed as questionable chondromalacia.  In November 1977, 
the appellant reported that he fell from a telephone pole 
onto his knees.  By history, his right knee had been 
previously drained.  There was full range of motion and no 
edema.  An x-ray study was negative.  Treatment was 
conservative.  In August 1978, the appellant reported a 
history of right knee fracture.  The diagnosis was 
chondromalacia.  In January 1979, there was a provisional 
diagnosis for Osgood-Schlatter's disease.  In March 1979, the 
appellant reported that he fell while skating and that his 
knee dislocated.  An x-ray study was negative for evidence of 
fracture.  The diagnosis was right knee sprain.  In April 
1979, the appellant reported that he was kicked in the left 
knee.  The assessment was bruise.  An x-ray study was 
negative.  In October 1979, the appellant was seen for knee 
complaints, including swelling and sharp pain when walking.  
Clinical findings were positive for a tender bony swelling at 
the tibial tuberosity.  An x-ray study revealed an increased 
growth of the epiphysis.  The assessment was questionable 
Osgood-Schlatter's disease.  In December 1979, the appellant 
was seen for complaints of left knee pain, assessed as 
Osgood-Schlatter's disease.  In June 1980, the appellant 
sustained an abrasion to the right knee while resisting 
arrest by the military police.  In July 1980, the appellant 
reported right knee pain since 1978 and that he now had pain 
in both knees with running.  There was no effusion, erythema 
or spasm.  In August 1980, the appellant reported that he 
injured his right knee 2 years earlier when playing 
basketball.  Clinical findings reflect a very soft and 
swollen knee.  The assessment was possible fluid in the knee.  
In October 1980, the appellant was evaluated for bilateral 
chondromalacia.  An undated treatment record shows the 
presence of a bony tender mass of the right leg, assessed as 
questionable Osgood-Schlatter's disease.

VARO again denied the claim in a November 1994 decision based 
on the absence of "new and material evidence."  VARO 
concluded that aggravation of Osgood-Schlatter's disease by 
military service had not been shown by the recent evidentiary 
submission.  This evidence consisted of private medical 
records dated February through September 1993, which reflect 
that the appellant was seen for a torn patellar tendon from 
having "come down hard in flexed position on his left 
knee."  Treatment records show repair of the torn tendon and 
follow-up care.

The evidence received by the VA since the November 1994 VARO 
decision consists of private hospital records dated February 
1993, showing repair of a ruptured left patellar tendon, 
private hospital records dated September 1996, showing that 
the appellant was admitted through the emergency room for 
accelerated hypertension, and VA treatment records dated 
February 1990 through February 1999.  VA treatment records 
show that the appellant was seen for complaints of right knee 
pain in September 1998.  By history, he had prior left knee 
surgery.  He further reported that that he has Osgood-
Schlatter's disease of the right knee and that he sustained a 
left knee injury in 1977 when he fell off a pole.  The 
assessment was Osgood-Schlatter's disease of the right knee 
and post injury to left knee.  In a note dated October 1998, 
it was indicated that an x-ray of the right knee revealed a 
pin at the patellar tendon insertion.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for Osgood-Schlatter's 
disease.  New evidence is that which is not merely cumulative 
of other evidence on the record.  Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991) citing Williams v. Sullivan, 905 
F.2d 214, 216 (8th Cir. 1990).  Material evidence is that 
which is relevant and probative of the issue at hand.  
Colvin, supra., citing Chaney v. Schweiker, 659 F.2d 676, 679 
(5th Cir. 1981).  The most recent evidentiary submissions 
continue to show that which was previously shown on 
consideration of the claim, which is that the appellant has 
bilateral knee problems including prior injuries.  The recent 
evidentiary submissions do not show aggravation of Osgood-
Schlatter's disease by service, the factual basis for the 
original denial of the appellant's claim.  Moreover, the 
Board finds that the private and VA records submitted to 
reopen claim, while showing complaints and treatment for the 
knees, do not bear directly and substantially (to use the 
Secretary's wording) on the issue in dispute, which is 
whether or not the appellant's developmental disorder, 
Osgood-Schlatter's disease, was permanently aggravated by his 
period of military service.  More simply stated, the recent 
evidentiary submissions, which only show treatment for knee 
complaints and post service rupture of the left patellar 
tendon, do not help the Board resolve the critical inquiry in 
this matter, and, thus, are not probative.  Consequently, we 
find that this evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.  We note 
that there is no suggestion in recent evidentiary submissions 
that Osgood-Schlatter's disease was in any way aggravated by 
service.

In view of the above discussion, we conclude that new and 
material evidence has not been presented to reopen the claim 
for service connection for Osgood-Schlatter's disease.  
Accordingly, the Board does not have jurisdiction to consider 
the previously adjudicated claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (When new and material evidence has 
not been submitted in a previously disallowed claim 
"[f]urther analysis . . . is neither required, nor 
permitted.").

II.  Claims for Service Connection

The appellant seeks service connection for a hypertension.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as cardiovascular 
disease, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A review of the evidence of record shows that the appellant 
was not diagnosed with hypertension in service.  The first 
objective findings for hypertension are in 1996, roughly 15 
years after service discharge.  The appellant argues that he 
currently has hypertension because of the types of food and 
meals he was provided while in service, although he has 
provided no objective medical evidence to support this point 
of view.  Absent competent medical evidence showing a nexus, 
or link, between the current medical findings for 
hypertension and the appellant's period of service, the claim 
for service connection is not well grounded.  See Caluza 
supra.

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of hypertension 
and his period of service, including his diet in service.  
However, as a layman, the appellant is not competent to offer 
opinions on medical causation and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded.  Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak supra. at 611.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.

III  Claims for Pension

To establish entitlement to VA non-service-connected pension 
under 38 U.S.C.A § 1521, a veteran must (1) have served 
during a period of war for 90 days or more (or have been 
discharged or released from service during a period of war 
for a service-connected disability), (2) be permanently and 
totally disabled, and (3) have income below a certain 
standard. 38 U.S.C. § 1521(a), (j); see also Grantham v. 
Brown, 8 Vet.App. 228, 234 (1995), rev'd in part on other 
grounds, 114 F.3d 1156 (1997); Brown (Clem) v. Derwinski, 2 
Vet.App. 444, 446 (1992); Roberts v. Derwinski, 2 Vet.App. 
387, 389 (1992).

Under 38 U.S.C.A. § 1521(a), the "Secretary shall pay to 
each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from non-service-connected disability" pension benefits.  
Subsection (j) provides that "A veteran meets the service 
requirements of this section if he served in the active 
military, naval or air service for 90 days or more during a 
period of war," which are the Mexican border period, World 
War I, World War II, the Korean conflict, the Vietnam era and 
the Persian Gulf War.  See 38 U.S.C.A. 1521(a) and (j) (West 
1991); 38 C.F.R. §§ 3.2, 3.3(a)(3)(i) (1999).

We note that 38 U.S.C.A. § 101(1) and 38 C.F.R. § 3.1(d) 
define the term "veteran" as a person who served in the 
active military, naval, or air service.  Additionally, 
38 C.F.R. § 3.2 provides the beginning and ending dates of 
each war period.  For the Vietnam era, the period of war is 
established as having begun on February 28, 1961, and ended 
on May 7, 1975, inclusive, in the case of a veteran who 
served in the Republic of Vietnam during that period; the 
period is established by law as having begun on August 5, 
1964, and ended on May 7, 1975, inclusive, in all other 
cases.  The appellant's period of active military service 
began on June 30, 1977, which was more that 2 years after the 
Vietnam era period of war had ended, and his period of 
service ended on November 9, 1981, which was roughly 9 years 
prior to the onset of the Persian Gulf War.  See 38 C.F.R. 
§ 3.2(f) and (i) (1999).

The determinative issue in this case is whether the appellant 
is a veteran of a period of war for the purpose of 
ascertaining basic eligibility for pension benefits.  After 
reviewing the applicable statutory and regulatory provisions, 
the Board finds that the appellant is a veteran, but that he 
is not "a veteran of a period of war."  Therefore, his 
claim for pension is not well grounded because he does not 
have qualifying wartime service.  Again, we note that the 
appellant served on active duty from June 30, 1977, through 
November 9, 1981, which was not during any period of war as 
defined by law.  See 38 C.F.R. § 3.2 (1999).



ORDER

Having found that new and material evidence has not been 
presented to reopen the claim for service connection for 
Osgood-Schlatter's disease, the benefit sought on appeal 
remains denied.

Service connection for hypertension is denied.

Nonservice-connected pension is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

